Mr. Justice Smith delivered the opinion of the court. There appears in the record filed a transcript of the evidence given and proceedings had on the trial of the cause to which is appended a certificate that “the above and foregoing is a correct statement of the facts appearing upon the trial of the said cause, and of a.11 questions of law involved in such case, and the decision of the court upon such questions of law, this 11th day of May, 1908, and the said statement of facts is hereby signed by me and placed on file.” It is contended by counsel for the plaintiff below, defendant in error here, that assuming that the certificate of the judge to the document makes it a statement of the facts and of the questions of law and the decisions of the court' upon the same, so far as it is to be regarded as a statement of facts, it only states evidentiary facts, and therefore cannot present any basis upon which to predicate error in this court, in the absence of the ultimate facts found by the court. Counsel also take the further position that if the document signed and placed on file by the trial judge contains a statement of the ultimate facts appearing on the trial, they appear in what on their face and inherently are statements purporting to be statements of the court; and that this court must confine its examination of the record to such ultimate facts, which, as counsel contend, sustain the judgment of the trial court. This implies, and it seems to be the argument of counsel, that this court is precluded from an investigation of the evidence presented on the trial, for the purpose of passing upon the merits of the case. We cannot regard this construction of the provisions of paragraph sixth of section 23 of the Municipal Court Act as sound. In our opinion the provisions authorizing “a correct statement * * * of the facts appearing upon the trial” means not only the facts which the trial court found from the evidence, but the substance of the evidence as given by each witness. To hold otherwise would be to bind this court absolutely by the conclusions of the trial court as to the facts. This is not the meaning or intent of the act. This court is as free to investigate and decide upon the merits of the case where this statement of facts is filed, as where “a correct stenographic report” or a bill of exceptions is filed. In the view we take of this case it is necessary to /consider one question only presented by the record • and arguments of counsel, namely, what legal right has Zibell, as trustee in bankruptcy of the Illinois Hardwood Lumber Company, to maintain the action against the Car Company for the price or the value of the carload of lumber delivered to it. It is too clear for argument or the citation of authorities that Zibell' as trustee has no other or greater rights than the Illinois Hardwood Lumber Company, the bankrupt. The question then is upon the evidence in the record, could the bankrupt, if the proceedings in bankruptcy had not been instituted, maintain an action? This question must, in our opinion, be answered in the negative. The evidence both oral and documentary shows that the order for the lumber was given and accepted in October, 1905. It further shows that the contract was an entire contract between the Oar Company and the Shead Lumber Association, and that it was so recognized and treated by the parties. The Illinois Hardwood Lumber Company was not in existence when the contract was made, and was not and could not be, a party to the contract, and did not, and could not, have any interest in it. The Hardwood Lumber Company was organized and commenced business December 4, 1905, but it took no assignment or purported assignment, oral or written, of the contract between the Shead Lumber Company and Creelman, or of the contract between the Car Company and Shead Lumber Company. The evidence shows no transfer or novation of contractual rights, nor even an attempted transfer, from the Shead Lumber Company to Creelman or by Creelman to the Illinois Hardwood Company at any time. But, if there had been an assignment of the contract, the Hardwood Lumber Company could not have maintained the action in its own name. City of Carlyle v. Carlyle W. L. & P. Co., 140 Ill. 445. The trial court held, and the plaintiff, defendant in error, contends that the Shead Lumber Association was a mere commission merchant and took the order from the defendant as such; that there was a recognized custom in the lumber trade whereby the Shead Association had the right to place the order with a number of different firms, if it saw fit; "that it was also the custom recognized by the trade that the shipper of any portion of the order was to receive payment from the purchaser for what such shipper furnished ; that Creelman and the plaintiff, Illinois Hardwood Lumber Company were one and the same party; that Creelman gave the Shead Lumber Association the price of $45 a thousand, but made no express contract for any definite amount of lumber, or if Creel-man did make a contract he at most made a contract for a single car load lot for the Illinois Hardwood Lumber Company which it furnished to the Car Company and the Car Company accepted the lumber and used it, and therefore the plaintiff, Illinois Hardwood Lumber Company, had a right in law to maintain in its own name the suit upon an implied assumpsit for the value of the lumber. In our opinion the evidence in the record does not support this theory in several particulars. To the propositions of law involved therein we cannot yield assent. We do not think that if such a general custom was established by the evidence, it would enter into an express, entire contract, free from uncertainty or ambiguity, and complete in itself, so as to give rights of action to several parties in their own names, on the ground that they furnished certain portions of the lumber specified in the contract, “on the order from jShead Lumber Association.” Roosevelt v. Doherty, 129 Mass. 301; Corbett v. Schumacker, 83 Ill. 403. “A general usage may be proved in proper cases to remove ambiguities and uncertainties in a contract, or to annex incidents, but it cannot destroy, contradict, or modify what is otherwise manifest. When the intent and meaning of the parties are clear, evidence of a usage to the contrary is irrelevant and unavailing.” National Bank v. Burkhardt, 100 U. S. 686; Bissell v. Ryan, 23 Ill. 517; Hedenberg v. Seeberger, 140 Ill. App. 618. The effect of the custom or usage relied upon would be to add to, contradict and modify the express contract. It was inadmissible for that purpose. Upon the evidence in the record the Illinois Hardwood Lumber Company or its trustee was not entitled to maintain the fiction. The judgment is reversed with a finding of fact. Reversed.